Citation Nr: 1047940	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, Mr. P.R.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
January 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which reopened and denied the Veteran's claim.

Procedural history

In May 1946, the Veteran filed a claim of entitlement to service 
connection for a gastrointestinal disability [claimed as 
"stomach disorder"].  The Veteran's claim was not adjudicated 
until an August 1988 rating decision which denied the claim.  The 
Veteran did not appeal.  In October 2007, the Veteran filed to 
reopen his previously denied claim of entitlement to service 
connection for gastrointestinal disability.  As indicated above, 
the Veteran's claim was reopened and denied in the January 2008 
rating decision.  The Veteran disagreed with the denial and 
perfected his appeal by filing a timely substantive appeal [VA 
Form 9] in January 2009.

In November 2010, the Veteran presented sworn testimony during a 
personal hearing in Boston, Massachusetts, which was chaired by 
the undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 1988, the RO denied the Veteran's claim of 
entitlement to service connection for gastrointestinal 
disability.  The Veteran did not appeal that decision.  

2.  The evidence associated with the claims folder subsequent to 
the August 1988 rating decision is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the Veteran's claim of entitlement 
to service connection for gastrointestinal disability.

3.  The competent medical and other evidence of record serves to 
establish continuity of the Veteran's claimed gastrointestinal 
disability after military service.


CONCLUSIONS OF LAW

1.  The August 1988 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the August 1988 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for gastrointestinal 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran's currently diagnosed gastrointestinal disability 
was incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
gastrointestinal disability.  Although the RO reopened the 
Veteran's claim, the question of whether new and material 
evidence has been received is one that must be addressed by the 
Board, notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously denied claim].  As such, the Board will first consider 
whether new and material evidence has been received sufficient to 
reopen the claim.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his claim 
in November 2007.  In addition to notifying him of the 
requirements to sustain a claim of entitlement to service 
connection, the letter provided the Veteran with appropriate 
notice pursuant to the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, the Board need not discuss the 
sufficiency of either the VCAA notice letter or VA's development 
of the claim in light of the fact that the Board is granting the 
claim.  Thus, any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.  

The Board notes that the November 2007 letter also provided the 
Veteran with notice regarding degree of disability and effective 
date as required by the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Veteran 
received proper notice as to disability rating and effective date 
pursuant to the Court's Dingess determination.  

As discussed below, the Board is granting the Veteran's service 
connection claim.  It is not the Board's responsibility to assign 
a disability rating or an effective date in the first instance.  
The RO will be responsible for addressing any notice defect with 
respect to the assignment of an initial disability rating and/or 
effective date when effectuating the award, and the Board is 
confident that the Veteran will be afforded appropriate notice 
under Dingess.  

Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2010)].  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the Veteran's 
claim to reopen was initiated in October 2007, the claim will be 
adjudicated by applying the revised section 3.156, discussed 
immediately below.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background 

When the Veteran's claim of entitlement to service connection for 
gastrointestinal disability was denied by the RO in August 1988, 
the following pertinent evidence was of record.

The Veteran's service treatment records documented treatment for 
complaints of nausea, vomiting, and diarrhea in August 1943.  A 
diagnosis of "gastroenteritis, acute" was shown at that time.  

The Veteran's gastrointestinal disability claim was denied in an 
August 1988 RO rating decision.  The Veteran was informed of the 
denial and of his appeal rights in a letter from the RO dated 
September 1988.  He did not appeal.  

In October 2007, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
gastrointestinal disability.  As indicated above, in a rating 
decision dated January 2008, the RO reopened and denied the 
Veteran's claim.  This appeal followed.
 
The evidence which has been added to the record since the August 
1988 RO denial will be discussed in the Board's analysis below.




Analysis

At the time the RO denied the Veteran's claim in August 1988, the 
evidence of record showed that the Veteran received in-service 
treatment for stomach-related complaints and was diagnosed with 
acute gastroenteritis.  See the service treatment record dated 
August 1943.  Essentially, the RO denied the Veteran's claim 
because there was no evidence of the first Hickson element, 
current disability.  By inference, element (3), medical nexus, 
was also lacking.  

The unappealed August 1988 RO denial of the Veteran's claim is 
final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).  As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence (i.e., 
after August 1988) bears directly and substantially upon the 
specific matters under consideration, namely the elements that 
were previously lacking, current disability and medical nexus.  

The additionally received evidence, in pertinent part, consists 
of private treatment records, statements from the Veteran, and 
lay testimony from the Veteran's son taken at the November 2010 
Board hearing.

Newly added private treatment records show that the Veteran is 
currently treated for chronic intermittent diarrhea.  In a letter 
dated August 2007, Dr. J.C.A. indicated that he performed a 
colonoscopy on the Veteran in August 2007 which "showed sigmoid 
diverticulosis and an inflammatory polyp in the transverse 
colon."  Accordingly, this information is new and material as to 
Hickson element (1), current disability.

Further, in reviewing the evidence added to the claims folder 
since the August 1988 denial, the Board finds that additional 
evidence has been submitted as to the issue of continuity of 
symptomatology, which would allow for the claim to be reopened.  

Specifically, the Veteran has recently offered statements and 
testimony as to the chronic gastrointestinal problems which he 
claims to have experienced during his military service and 
continuing thereafter.  See the November 2010 Board hearing 
transcript; see also the Veteran's letter to Senator John Kerry 
dated September 2008 and the Veteran's statement dated October 
2004.  Specifically, the Veteran has indicated that he suffered 
from gastrointestinal problems including pain and diarrhea 
regularly beginning as early as 1943.  The Veteran further stated 
that he sought treatment for the gastrointestinal complaints on 
multiple occasions following his military discharge and 
continuing to the present time.  

Pursuant to the Court's decision in Justus, for the purpose of 
establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless the 
evidence is inherently incredible or consists of statements which 
are beyond the competence of the person making them.  The 
Veteran's statements are not inherently false or incredible; 
indeed, these statements are consistent with the evidence already 
of record, which documents the in-service complaints of 
gastrointestinal problems.  Moreover, the Veteran's statements 
concerning continuity of symptomatology are corroborated by the 
recent testimony of his adult son, Mr. P.R., to the effect that 
his father has continually suffered from stomach problems 
throughout Mr. P.R.'s life.  The Board therefore finds these 
statements concerning continuity of symptomatology to be both new 
and material.

This newly added medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the August 
1988 denial and raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for 
gastrointestinal disability.  The additional evidence suggests 
that the Veteran suffered from gastrointestinal problems in 
military service which have continued to the present day.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection between 
the veteran's service and the claimed disability].  Therefore, 
new and material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a).  

The Veteran's claim for entitlement to service connection for 
gastrointestinal disability is therefore reopened.
Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before doing 
so, however, the Board must consider certain procedural concerns.  
The first concern centers on the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The second concern involves the statutory duty 
to assist, which comes into play at this juncture.  The third 
concern is the standard of review which the Board must employ in 
de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses a question that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.

The Veteran's presentation has not been limited to the submission 
of new and material evidence.  In any event, because the Board is 
granting his claim there is no prejudice to the Veteran in the 
Board's consideration of his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran in 
the development of his claim attaches at this juncture.  The 
Board must therefore determine whether additional development of 
the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

In this case, VA has obtained the Veteran's service treatment 
records and the Veteran has submitted private treatment records, 
which have been associated with his VA claims folder.  

Accordingly, the Board finds that under the circumstances of this 
case, the VA has satisfied the duty to assist provisions of the 
VCAA and that no further actions need be undertaken on the 
Veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board has 
the responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant the 
claim under the standard of review which now must be applied.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim. 
The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Discussion of the merits of the claim

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus between the first two elements.  
See Hickson, supra.

As indicated above, private treatment records demonstrate that 
the Veteran is currently diagnosed with sigmoid diverticulosis 
with an inflammatory polyp in the transverse colon.  See the 
letter from Dr. J.C.A. dated August 2007.  Accordingly, Hickson 
element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease, as 
indicated above the Veteran's service treatment records document 
a diagnosis of acute gastroenteritis in August 1943 with 
complaints of nausea, vomiting, and diarrhea.  Thus, Hickson 
element (2) is also satisfied.

With respect to Hickson element (3), medical nexus, the record 
contains no medical opinion linking the Veteran's current 
gastrointestinal diagnoses, with his in-service gastrointestinal 
complaints.  However, after reviewing the claims folder, the 
Board believes that service connection may be granted based on 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b), 
discussed above.

The Veteran testified that he experienced stomach problems during 
his military service which have continued since his military 
discharge.  See, e.g., the November 2010 Board hearing 
transcript.  The Board has no reason to disbelieve the sworn 
testimony of the Veteran.  While the Board notes that laypersons 
without medical training are not qualified to render medical 
opinions regarding matters such as diagnosis, onset, and etiology 
of disease, which call for specialized medical knowledge, they 
are allowed to report on observable symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the 
undersigned found the Veteran's testimony regarding his in-
service treatment for gastrointestinal problems and continuity of 
symptomatology since service discharge to be credible.  

Crucially, the Veteran's statements concerning continuity of 
symptomatology are corroborated by the record.  A review of the 
claims folder demonstrates that the Veteran submitted a service 
connection claim in May 1946, immediately following his military 
discharge, in which he contended that he continued to experience 
gastrointestinal symptomatology at that time.  In a statement 
dated October 2004, the Veteran indicated that he was 
hospitalized for acute gastritis in August of that year.  See the 
Veteran's statement dated October 2004.  This is corroborated by 
the August 2007 letter from Dr. J.C.A. who stated that he treated 
the Veteran on an inpatient basis in July 2004 when he did "an 
upper endoscopy and a flexible sigmoidoscopy."  These procedures 
revealed "medium sized non-bleeding internal hemorrhoids in 
addition to "diffuse diverticulosis."  Dr. J.C.A. also 
indicated that the Veteran had a prior colonoscopy in July 2001, 
which showed "melanosis coli."  Moreover, recent testimony of 
the Veteran's adult son, Mr. P.R., corroborates his father's 
contentions.  Specifically, Mr. P.R. testified that, as long as 
he can remember, his father has suffered from gastrointestinal 
problems.  See the November 2010 Board hearing transcript, pg. 4.  

When viewed as a whole, the evidence, to include in-service and 
post-service treatment reports as well as the testimony of the 
Veteran and his son, illustrate that the Veteran has suffered 
from a chronic gastrointestinal disability during service and 
continuing after he left military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Continuity of symptomatology is therefore 
established.  The benefit sought on appeal is accordingly 
allowed.




Additional matter

At the November 2010 Board hearing, the Veteran's representative 
suggested that "[t]here is possible CUE relating back to 1946."  
See the November 2010 Board hearing transcript, pg. 3.  Any claim 
of clear and unmistakable error (CUE) must be pled with 
specificity.  See 38 C.F.R. § 20.1404(b) (2010); see also Andre 
v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  If the Veteran's 
representative is in fact attempting to allege CUE in the August 
1988 rating decision or in any prior RO rating action, he is 
referred to 38 C.F.R. § 3.105.

The Board adds that the claim of CUE is not inextricably 
intertwined with the issue involving the receipt of new and 
material evidence to reopen the claim of service connection for 
gastrointestinal disability, which is currently on appeal.  A CUE 
claim is premised upon an error in a prior, final adjudication; 
such claim may be brought at any time without at the same time 
attempting or previously having attempted to reopen the claim for 
service connection.  See Phillips v. Brown, 10 Vet. App. 25, 33 
(1997).  In other words, issues of CUE and new and material 
evidence are separate claims to be decided on their own merits.

The Board intimates no conclusion, legal or factual, as to any 
CUE claim brought by the Veteran.


ORDER

Entitlement to service connection for gastrointestinal disability 
is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


